DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 30, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, the phrase "of like valves" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "of like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). In other words, are the valves the same or different? The phrase “of like” does not necessarily imply the valves are the same.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 20, 21, 25, 40, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,048,804 to  Ito.
In re claim 20, Ito teaches vacuum support, comprising:
a housing (10) defining an interior chamber (2), wherein said housing comprises an exterior surface (Fig. 1) that defines a first opening (4) and a second opening (4);
a first valve (6) positioned within said first opening and movable from a first position wherein said first opening is closed (Fig. 1, Col. 2, lines 25-54) to a second position wherein said first opening is open (Fig. 2, Col. 2, lines 25-54);
a second valve (6) positioned within said second opening and movable from a third position (Fig. 1, Col. 2, lines 25-54) wherein said second opening is closed to a fourth position (Fig. 1, Col. 2, lines 25-54) wherein said second opening is open;
a vacuum source (Col. 2, lines 16-19) in fluid communication with said interior chamber so that an interior pressure is formed within said interior chamber that is less than an air pressure that exists exterior to said housing (Col. 2, lines 25-54);
wherein said first valve has a structure such that when exposed to said interior pressure said first valve is biased to said first position (Col. 2, lines 25-54).
In re claim 21, wherein said first valve (6) comprises an actuator (7) that extends away from said housing (1), wherein pressing of said actuator with a predetermined force will cause said first valve to move to said second position (Col. 25-54, it has been interpreted, that a predetermined force acts on the actuator to move the first valve, 6, to the second/open position as shown in Figure 2).
In re claim 25, wherein said exterior surface is substantially planar (Fig. 1).

In re claim 40, Ito teaches a vacuum support, comprising:

exterior surface that defines a plurality of openings (4), each opening having a predetermined size (Fig. 10 and in fluid communication with said interior chamber (Fig. 1); and
a vacuum source (Col. 2, lines 16-19) in fluid communication with said interior chamber so that a predetermined interior pressure is formed within said interior chamber that is less than an air pressure that exists exterior to said housing (Col. 2, lines 25-54);
wherein said predetermined size is such that when at least a predetermined percentage of said plurality of openings are blocked said predetermined interior pressure is still formed by said vacuum source (Col. 2, lines 25-54).
In re claim 41, wherein said predetermined percentage is 25 (Fig. 1, Col. 1, lines 30-36, Col. 2, lines 25-54; note, it has been interpreted, Ito has 5 valves and blocking 25% of the 5 valves would lead to 1 and a quarter of valves being blocked. Ito clearly teaches and suggest that the purpose of the invention is to maintain adequate suctioning regardless of the shape of the object).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of US Patent Application Publication No. 20140082926 to Tam et al.
In re claim 22, Ito teaches a vacuum support having an interior pressure, but does not teach the interior pressure is 0 to 10 psi.
Tam provides a teaching that the negative pressure in a receptacle is no more than 14 psi (which encompasses the range of 0 to 10 psi) which is the pressure of a perfect vacuum (Para 0032). 
It would have been obvious to one before the effective filing date of the invention to provide the vacuum support of Ito with a psi in the range of 0 to 14 psi as taught by Tam to establish a perfect vacuum for retaining the work in a desired position to prevent unwanted movement. One having ordinary skill in the art would have been prompted to try various pressure ranges between 0 to 14 psi, since there are a finite number of values between the range disclosed by Tam, which creates a perfect vacuum (to yield a predictable solution). One would have relied on known engineering logic (the range of a perfect vacuum) to try various values between 0 and 14 psi to determine the range which provides adequate suctioning of the workpiece being adhered to the suction plate. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 550 U.S. at 421, 82 USPQ2d at 1397. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ito.
In re claim 23, Ito teaches said first valve and said second valve are separated from one another by a distance, but does not explicitly teach the distance is approximately 0.030”.
It would have been obvious to one before the effective filing date of the invention to for the openings of Ito to be separated by a desired distance to maintain holding an object . 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of US Patent No. 4,479,435 to Takeuchi et al. 
In re claim 24, Ito teaches wherein said first valve and said second valve have an arrangement, but does not teach the first and second valve are part of a 3 x 3 array of like valves.
Takeuchi teaches a vacuum device having first and second valve which are part of a 3 x 5 array of like valves (Fig. 7).
It would have been obvious to one before the effective filing date of the invention to provide Ito with a valves arranged in an array as taught by Takeuchi to maintain holding an . 

Claims 26, 27, 29, 31-34, 36, 38, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3,797,343 to Miller in view of Ito.
In re claim 26, Miller a slicing mechanism (Fig. 1) comprising:
a rotating blade (27); 
a support surface (77);
a vacuum support (23) that engages said support surface so as to translationally move toward said rotating blade.

a housing defining an interior chamber, wherein said housing comprises an exterior surface that defines a first opening and a second opening;
a first valve positioned within said first opening and movable from a first position wherein said first opening is closed to a second position wherein said first opening is open;
a second valve positioned within said second opening and movable from a third position wherein said second opening is closed to a fourth position wherein said second opening is open;
a vacuum source in fluid communication with said interior chamber so that an interior pressure is formed within said interior chamber that is less than an air pressure that exists exterior to said housing;
wherein said first valve has a structure such that when exposed to said interior pressure said first valve is biased to said first position.
Ito teaches a vacuum support having a housing (10) defining an interior chamber (2), wherein said housing comprises an exterior surface (Fig. 1) that defines a first opening (4) and a second opening (4);
a first valve (6) positioned within said first opening and movable from a first position wherein said first opening is closed (Fig. 1, Col. 2, lines 25-54) to a second position wherein said first opening is open (Fig. 2, Col. 2, lines 25-54);
a second valve (6) positioned within said second opening and movable from a third position (Fig. 1, Col. 2, lines 25-54) wherein said second opening is closed to a fourth position (Fig. 1, Col. 2, lines 25-54) wherein said second opening is open;

wherein said first valve has a structure such that when exposed to said interior pressure said first valve is biased to said first position (Col. 2, lines 25-54).
It would have been obvious to one before the effective filing date of the invention to provide Miller with a vacuum source as taught by Ito to maintain holding an object regardless of the shape by allowing the suction forces to act upon the contact area of the object where the suction holes are closed by the object and preventing a drop in the suction force (Col. 1, lines 30-36, Ito). One would recognize replacing the vacuum source of Miller with the vacuum source of Ito maintains the reduction of product waste (created by conventional grippers, Col. 6, line 58, Col. 7, lines 1-4).
In re claims 27 and 34, modified Miller teaches wherein said first valve (6) comprises an actuator (7) that extends away from said housing (1), wherein pressing of said actuator with a predetermined force will cause said first valve to move to said second position (Col. 25-54, it has been interpreted, that a predetermined force acts on the actuator to move the first valve, 6, to the second/open position as shown in Figure 2).
In re claims 31 and 38, wherein said exterior surface is substantially planar (Fig. 1, Ito).

Regarding claims 29 and 36, modified Miller teaches said first valve (6, Ito) and said second valve (6, Ito) are separated from one another by a distance, but does not explicitly teach the distance is approximately 0.030”.
It would have been obvious to one before the effective filing date of the invention to for the openings of modified Miller to be separated by a desired distance to maintain holding an object regardless of the shape by allowing the suction forces to act upon the contact area of the object where the suction holes are closed by the object and preventing a drop in the suction 

In re claim 32, Miller teaches a slicing system, comprising:
a slicing mechanism (Fig. 1) comprising: 
a rotating blade (27); 
a support surface (77).
It would have been obvious to one before the effective filing date of the invention to provide Miller with a vacuum source as taught by Ito to maintain holding an object regardless of the shape by allowing the suction forces to act upon the contact area of the object where the suction holes are closed by the object and preventing a drop in the suction force (Col. 1, lines 30-36, Ito). One would recognize replacing the vacuum source of Miller with the vacuum source of Ito maintains the reduction of product waste (created by conventional grippers, Col. 6, line 58, Col. 7, lines 1-4). The modification leads to an item capable of being to be sliced by said rotating blade, said item capable of being positioned between said rotating blade and said exterior surface such that said item engages both said first valve so as to be at said second position and said second valve so as to be at said fourth positon which causes said item to be subject to a negative pressure and engage said exterior surface (Fig. 1, Ito).
In re claim 33, modified Miller teaches, wherein said first valve has a structure such that when exposed to said interior pressure said first valve is biased to said first position (Fig. 1, Col. 2, lines 25-54, Ito).

In re claim 42, Miller teaches a slicing mechanism comprising:
 a rotating blade (27); 
a support surface (77);
a vacuum support (23) that engages said support surface so as to translationally move toward said rotating blade.
Regarding claim 42, Miller teaches a vacuum support which holds heel by a closed loop seal formed by a blade (81) to move the heel (of the product) toward to blade, but does not teach said vacuum support comprising: 
a housing defining an interior chamber, wherein said housing comprises an exterior surface that defines a plurality of openings, each opening having a predetermined size and in fluid communication with said interior chamber; and
a vacuum source in fluid communication with said interior chamber so that a predetermined interior pressure is formed within said interior chamber that is less than an air pressure that exists exterior to said housing;
wherein said predetermined size is such that when at least a predetermined percentage of said plurality of openings are blocked said predetermined interior pressure is still formed by said vacuum source.
Ito teaches a vacuum support, comprising:

exterior surface that defines a plurality of openings (4), each opening having a predetermined size (Fig. 10 and in fluid communication with said interior chamber (Fig. 1); and
a vacuum source (Col. 2, lines 16-19) in fluid communication with said interior chamber so that a predetermined interior pressure is formed within said interior chamber that is less than an air pressure that exists exterior to said housing (Col. 2, lines 25-54);
wherein said predetermined size is such that when at least a predetermined percentage of said plurality of openings are blocked said predetermined interior pressure is still formed by said vacuum source (Col. 2, lines 25-54).
It would have been obvious to one before the effective filing date of the invention to provide Miller with a vacuum source as taught by Ito to maintain holding an object regardless of the shape by allowing the suction forces to act upon the contact area of the object where the suction holes are closed by the object and preventing a drop in the suction force (Col. 1, lines 30-36, Ito). One would recognize replacing the vacuum source of Miller with the vacuum source of Ito maintains the reduction of product waste (created by conventional grippers, Col. 6, line 58, Col. 7, lines 1-4, Miller).

In re claim 43, modified Miller teaches wherein said predetermined percentage is 25 (Fig. 1, Col. 1, lines 30-36, Col. 2, lines 25-54; note, it has been interpreted, Ito has 5 valves and blocking 25% of the 5 valves would lead to 1 and a quarter of valves being blocked. Ito clearly teaches and suggest that the purpose of the invention is to maintain adequate suctioning regardless of the shape of the object).




Claims 28 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Ito, as applied to the above claims, and in further view of US Patent Application Publication No. 20140082926 to Tam et al.
In re claim 28 and 35, modified Miller teaches a vacuum support having an interior pressure, but does not teach the interior pressure is 0 to 10 psi.
Tam provides a teaching that the negative pressure in a receptacle is no more than 14 psi (which encompasses the range of 0 to 10 psi) which is the pressure of a perfect vacuum (Para 0032). 
It would have been obvious to one before the effective filing date of the invention to provide the vacuum support of modified Miller with a psi in the range of 0 to 14 psi as taught by Tam to establish a perfect vacuum for retaining the work in a desired position to prevent unwanted movement. One having ordinary skill in the art would have been prompted to try various pressure ranges between 0 to 14 psi, since there are a finite number of values between the range disclosed by Tam, which creates a perfect vacuum (to yield a predictable solution). One would have relied on known engineering logic (the range of a perfect vacuum) to try various values between 0 and 14 psi to determine the range which provides adequate suctioning of the workpiece being adhered to the suction plate. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 550 U.S. at 421, 82 USPQ2d at 1397. 

Claims 30 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Ito, as applied in the above claims, and in further view of US Patent No. 4,479,435 to Takeuchi et al. 

Takeuchi teaches a vacuum device having first and second valve which are part of a 3 x 5 array of like valves (Fig. 7).
It would have been obvious to one before the effective filing date of the invention to provide modified Miller with a valves arranged in an array as taught by Takeuchi to maintain holding an object regardless of the shape by allowing the suction forces to act upon the contact area of the object where the suction holes are closed by the object and preventing a drop in the suction force (Col. 1, lines 30-36, Ito). One having ordinary skill in the art would have been prompted to try various valve arrays on the surface of the work holder of modified Miller, depending on the desired object being adhered to the vacuum surface. One would recognize there a finite number of arrays the valves can be arranged to ensure proper suctioning is maintained when the contact area of the object closes the suction holes. There are also numerous variables which effect the valve array, not limited to, the surface area of the work holder, the size of the objects being adhered, the material, in addition to the required amount of suction. Based on these factors, in addition to others, one would have arranged the valves in an array in order to maintain proper suctioning. Further, one would have relied on engineering logic, based on known variables, to arrange the valves with respect to one another to ensure proper suctioning. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 550 U.S. at 421, 82 USPQ2d at 1397. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication No. 20050040577 teaches a movable valve seat on a cylindrical negative pressure device. US Patent No. 5,436,693 and 6,051,067 teach a valve which opens/closes due to a pressure differential between the atmosphere and an internal chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                              

/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724